Citation Nr: 0823567	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-40 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran filed a timely substantive appeal with 
respect to claims for service connection for weight gain, a 
back injury, a bowel condition, colds, an eye condition, 
hypertension, depression, nerve damage, and entitlement to a 
total disability rating based on individual unemployability 
(TDIU) denied in a March 2006 rating decision.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1968.


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which determined that the 
veteran had not timely appealed a March 2006 rating decision.  
In the March 2006 rating decision, the RO denied service 
connection for weight gain, a back injury, a bowel condition, 
colds, an eye condition, hypertension, depression, nerve 
damage, and entitlement to a TDIU.

The only issue presently before the Board is whether the 
veteran submitted a timely substantive appeal and, thereby, 
perfected his appeal regarding the nine issues denied in the 
March 2006 rating decision.

In July 2008, the Board granted a motion to advance the 
veteran's appeal on the docket.

The veteran has previously indicated that he wanted a hearing 
before the Board regarding his appeal of the issues on the 
merits.  In his December 2007 substantive appeal (VA Form 9), 
which perfected the issue of timeliness, the veteran marked 
that he did not want a BVA hearing, but wrote that he was 
"not sure because he could not travel anymore."  As he 
marked that he did not want a hearing regarding the issue 
presently before the Board and in light of the Board's 
favorable determination regarding this issue, the Board finds 
that clarification regarding whether the veteran desires a 
hearing regarding the issue of timeliness is not necessary.  
Upon return of this appeal to the RO, however, the RO should 
clarify if the veteran still desires a hearing regarding the 
nine issues that he perfected upon the merits.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
weight gain, a back injury, a bowel condition, colds, an eye 
condition, hypertension, depression, nerve damage, and 
entitlement to a TDIU in a March 2006 rating decision.

2.  At the time of the March 2006 rating decision, the 
veteran's representative of record was the American Legion; 
in March 2006 and May 2006 letters the veteran indicated that 
he did not wish the American Legion to be his representative 
at that time.

3.  The March 2006 letter was considered the veteran's notice 
of disagreement to the March 2006 rating decision.

4.  On October 17, 2006, the RO issued a statement of the 
case (SOC) regarding all issues denied in the March 2006 
rating decision.

5.  The veteran appointed a Mr. JC from the American Legion 
as his representative by a VA Form 21-22 dated October 31, 
2006.

6.  The RO received a substantive appeal (VA Form 9) 
regarding all issues denied in the March 2006 rating decision 
on November 17, 2006; this document was submitted by the 
veteran's representative.

7.  The veteran, through his then representative, filed a 
timely and effective substantive appeal to all issues denied 
in the March 2006 rating decision.


CONCLUSION OF LAW

An appeal has been perfected with respect to the claims of 
service connection for weight gain, a back injury, a bowel 
condition, colds, an eye condition, hypertension, depression, 
nerve damage, and entitlement to a TDIU.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.301, 20.302 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

As discussed in more detail below, the Board finds that the 
veteran perfected an appeal as to all issues denied in the 
March 2006 rating decision.  Therefore, no additional 
consideration of the effect of the VCAA on the appeal 
presently before the Board is required.


Law and Regulations

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later, to perfect an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  
If an appeal is not perfected within the time specified by 
the regulation, the RO's determination becomes final.  See 38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 
5108.

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

VA regulations further provide that a notice of disagreement 
and/or a substantive appeal may be filed by a claimant 
personally, or by his or her representative if a proper power 
of attorney or declaration of representation, as applicable, 
is on record or accompanies such notice of disagreement or 
substantive appeal.  See 38 C.F.R. § 20.301.

Factual Background

The RO denied multiple issues in a March 2006 rating 
decision.  The RO considered a March 2006 letter from the 
veteran to be a notice of disagreement to the denials of 
service connection and entitlement to a TDIU made in the 
March 2006 rating decision.  The RO issued an October 2006 
statement of the case regarding all issued denied in the 
March 2006 rating decision.

The claims file includes a VA Form 9 dated November 17, 2006.  
The form was submitted by a representative at the American 
Legion.  In an October 2007 "Memo to File" placed in the 
claims file by the RO, the RO documented that although the VA 
Form 9 was not date stamped it was presumed to be received on 
November 17, 2006 on the basis of a computer entry by the 
American Legion.  The entry indicated that the form was 
submitted by representative JC.  On the back of the November 
17, 2006 VA Form 9 is a note that the document did not go 
through the mailroom, and that the document was acknowledged 
in August 2007.

The RO found that although this document was filed within 60 
days of the SOC, it was not effective.  This determination 
was based on the finding that the American Legion was not the 
veteran's representative at the time of the filing of the VA 
Form 9.

In this regard, the Board notes that the veteran originally 
appointed the American Legion as his representative by a July 
1981 VA Form 23-22 ("Appointment of Service Organization as 
Claimant's Representative").  Based on the letter submitted 
in March 2006, the RO found that the veteran had revoked this 
appointment.  The VA Form 23-22 notes that it was revoked in 
April 2006.  The veteran also submitted a May 2006 letter 
noting that the American Legion was not his representative.

The claims file, however, contains a VA 21-22 ("Appointment 
of Veterans Service Organization as Claimant's 
Representative") dated October 31, 2006.  This document 
appoints Mr. JC from the American Legion as the veteran's 
representative.  In a statement also dated October 31, 2006, 
the veteran wrote that he was making the American Legion his 
representative.  The claims file also contains a transmittal 
letter dated November 9, 2006 signed by Mr. JC, indicating 
that he was submitting the VA Form 21-22 to the RO.  In the 
administrative decision that found that the veteran did not 
submit a timely substantive appeal, the RO documented that 
there was no evidence that VA received the form until 
September 2007.  In November 2007, the American Legion 
submitted a letter noting that the organization was no longer 
the veteran's representative, as Mr. JC was no longer 
employed by the American Legion.

Analysis

The veteran has not pointed to any document, other than the 
substantive appeal (VA Form 9) dated November 17, 2006, that 
constitutes a substantive appeal in regard to the March 2006 
rating decision, nor can the Board find such a document.  The 
November 17, 2006 substantive appeal was submitted within 60 
days of the SOC being issued.  The outcome of this appeal, 
therefore, rests on whether the November 17, 2006 VA Form 9 
was an effective substantive appeal.  The RO found that the 
November 17, 2006 VA Form 9 was not effective based on a 
finding that the American Legion was not the veteran's 
representative at the time the VA Form 9 was submitted.

The record indicates that the American Legion was originally 
made the veteran's representative in July 1981.  Subsequent 
to the March 2006 rating decision, the veteran indicated that 
he did not want the American Legion as his representative.  
The veteran, however, signed a VA Form 21-22 on October 31, 
2006 appointing Mr. JC from the American Legion as his 
representative and Mr. JC filled out a transmittal memorandum 
dated November 9, 2006.  This transmittal memorandum is dated 
prior to the date of the substantive appeal (November 17, 
2006).  The record indicates that representative JC worked at 
the American Legion from September 2006 to June 2007.  
Although the RO did not date stamp the document and the 
American Legion did not record this document in the 
organization's computer system, the Board highlights that the 
RO did not date stamp the November 17, 2006 substantive 
appeal and it was noted that it did not go through the 
mailroom.

Further, the veteran has credibly written that he was assured 
that the documents were submitted timely and he believed the 
American Legion to be his representative at the time the 
November 17, 2006 substantive appeal was submitted.  
Therefore, although cognizant of the provisions of 38 C.F.R. 
§ 20.301, the Board finds that the preponderance of the 
evidence indicates that Mr. JC of the American Legion was the 
veteran's representative at the time of the submission of the 
substantive appeal.

It is also pertinent to note that Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
VA has a duty to fully and sympathetically develop a 
claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  

In view of the foregoing, the Board finds that the veteran 
has perfected his appeal of the March 2006 rating decision 
for appellate review.


ORDER

An appeal has been perfected with respect to claims for 
service connection for weight gain, a back injury, a bowel 
condition, colds, an eye condition, hypertension, depression, 
nerve damage, and entitlement to a TDIU.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


